676 S.E.2d 309 (2009)
STATE of North Carolina
v.
Rima Yvette YANCEY.
No. 260P08.
Supreme Court of North Carolina.
March 19, 2009.
James N. Freeman, Jr., Elkin, for Yancey.
Peter A. Regulski, Assistant Attorney General, Thomas J. Keith, District Attorney, for State of NC.


*310 ORDER

Upon consideration of the petition filed on the 9th day of June 2008 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 19th day of March 2009."